Citation Nr: 1727434	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1990.  He also had additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claims folder resides with the St. Petersburg, Florida RO.  

In March 2014, the Board remanded the claim to afford the Veteran a hearing before a Veterans Law Judge at the RO.  A December 2014 letter informed the Veteran that his hearing was scheduled in January 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  Additionally, in light of the efforts of the RO to schedule the requested hearing, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's sleep apnea was not incurred in, is not due to or the result of, and was not permanently aggravated by service.

2.  The preponderance of the evidence shows that the Veteran's asthma was not incurred in, is not due to or the result of, and was not permanently aggravated by service.

3.  The preponderance of the evidence shows that the Veteran's allergies were not incurred in, is not due to or the result of, and was not permanently aggravated by service.

4.  The preponderance of the evidence shows that the Veteran's back disability was not incurred in, is not due to or the result of, and was not permanently aggravated by service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  Allergies were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Active military service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty.  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).  Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training. 

Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, including arthritis, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2016).  The advantages of those evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320 (2008).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415   (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Sleep Apnea, Asthma, Allergies

A November 1987 service treatment record reflects that the Veteran was unable to sleep.  The diagnosis given was insomnia.  The Veteran was prescribed Halcion.

In May 1990, the Veteran was treated for jet lag.  He was prescribed Halcion.

The Veteran's June 1990 service separation examination reflects that he had a normal nose, sinuses, throat, lungs and chest.  Additional service examination reports from the Reserves dated in January 1992, July 1997, and July 2002 reflect that he had a normal nose, sinuses, throat, lungs and chest.  

In November 2010, B.E.A., M.D., stated that he had reviewed the Veteran's military treatment records going back to 1985.  He noted that the Veteran had been treated for complaints of cough and insomnia while he was on active duty.  He commented that several spirometry studies in the record were negative.  Dr. A. said that the implications of the Veteran's reported symptoms were unknown, but that it was entirely possible that the Veteran did have cough, allergic rhinitis, and sleep disturbance while in the military.

On VA examination in April 2011, it was noted that the Veteran was diagnosed with obstructive sleep apnea after a sleep study in 2004.  The examiner reviewed the Veteran's report of experiencing a dry cough since 1985.  The service records showing treatment for insomnia were commented on.  The examiner opined that it was less likely as not that the Veteran's sleep apnea was a result of or related to his military service.  The examiner stated that although the Veteran had a few in-service complaints of insomnia, those episodes seemed related to his travelling.  The examiner stated that a review of the service treatment records failed to reflect typical sleep-apnea related symptoms.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board notes that the Veteran has had medical training.  Indeed, he served in the military as a medical officer, and he has been employed by VA as a physician.  As such, he has had the education to speak competently regarding medical questions.  The Board has carefully considered the Veteran's statements that he did not seek official treatment for his breathing difficulties while on active duty and simply self-medicated.  However, the Veteran indicated on Reports of Medical History completed in June 1990, January 1992, July 1997, March 2000, and August 2002 that he did not have frequent trouble sleeping, experience hay fever, or asthma.  On dental health questionnaires completed in July 1997 and August 2002, the Veteran indicated that he did not have asthma or any allergies.  As the Veteran's present assertions contradict what the Veteran himself indicated on these Reports of Medical History, the Board finds his statements to not be credible.  The Board finds the Veteran's indications on his Reports of Medical History to be of greater probative weight than his present assertions, as the Veteran created the Reports of Medical History contemporaneously with his actual service.  

The November 2010 letter from B.E.A., M.D., indicates that that it was entirely possible that the Veteran did have cough, allergic rhinitis, and sleep disturbance while in the military.  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the November 2010 letter from B.E.A., M.D., expresses the given opinion in terms of speculative language (i.e., "possible"), the Board finds the opinion speculative in nature.  As it is speculative, it does not provide the necessary medical nexus between a currently diagnosed disorder and the Veteran's service in order to establish service connection.

In April 2011, the VA examiner opined that it was less likely as not that the Veteran's sleep apnea was a result of or related to his military service.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his sleep apnea.  In particular, the examiner specifically discussed the service treatment records and post-service records.  The VA examiner did not use speculative language in the given opinion.  Accordingly, concerning the claim for sleep apnea, the April 2011 VA examiner's opinion is found to carry significant weight.

The evidence of record clearly establishes that the Veteran has current sleep apnea, asthma, and allergies.  However, the record simply fails to establish that these disorders are medically related to any incident of service.  None of the medical records reflecting diagnoses of these disorders indicate that the Veteran's sleep apnea, asthma, and allergies are at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In sum, there is no credible evidence of a continuity of asthma and allergy symptoms dating from the Veteran's service through the present, and the most persuasive medical opinion of record weighs against the claim for sleep apnea.  Accordingly, the Board finds that the claims for service connection for sleep apnea, asthma, and allergies must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Back

An emergency room record from November 1989 reflects that the Veteran was lifting weights and suddenly felt a "pop" in his lower spine.  There was no radiation of pain.  The examiner found mild diffuse tenderness of the lumbosacral spine.  An X-ray was normal.  The diagnosis given was a muscle strain.

The Veteran's June 1990 service separation examination reflects that he had a normal spine.

Service examination reports from January 1992, July 1997, and July 2002 reflect that he had a normal spine.

In November 2010, D.P.S., M.D., noted that the Veteran developed lower back pain after falling down stairs while in the service in 1988.  He stated that the Veteran had continued to have lower back pain on and off since that time.  On a November 2010 prescription sheet, Dr. S. remarked that the Veteran's current problem with low back pain was more likely than not to be related to his service-related injury in 1988.

In a December 2010 letter, Dr. S. stated that the Veteran's symptoms began in 1989 during active military duty, and the Veteran's current problems with back and leg pain were more likely than not a continuation of injuries sustained in 1989.

On VA examination in April 2011, the Veteran reported that he suffered a low back injury in 1988 after he slipped and fell down three steps.  The Veteran reported experiencing intermittent back pain since that time.  The service treatment records were reviewed.  After reviewing X-rays and performing an examination, a diagnosis of degenerative disc disease/degenerative joint disease and lumbar radiculopathy was given.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine disabilities were results of or related to the Veteran's military service.  The examiner explained that although the service treatment records showed that the Veteran was treated for a muscle strain in 1989, a contemporaneous X-ray was unremarkable.  Other records failed to document a chronicity of symptoms until years later after separation from service.  The examiner specified that the Veteran's current lumbar spine disabilities were most likely the result of an age-related process that might be accelerated by the Veteran's overweight status.

The examiner explained that degenerative joint disease or osteoarthritis is the most common form of arthritis and occurs when cartilage in the joints wear down over time.  Osteoarthritis can affect any joint in the body, though it most commonly affects joints in the spine.  Medical literature supports the concept that being overweight increased the load placed on the weight bearing joints, such as the spine, which increases stress and could hasten the breakdown of cartilage and ultimately increase the risk for developing osteoarthritis.

Again, the Board notes that the Veteran has had medical training.  The Board has carefully considered the Veteran's statements that he did not seek official treatment for his back while on active duty and simply self-medicated.  However, the Veteran indicated on Reports of Medical History completed in June 1990, January 1992, July 1997, March 2000, and August 2002 that he did not experience recurrent back pain.  As the Veteran's present assertions contradict what the Veteran himself indicated on these Reports of Medical History completed after his back trouble allegedly began, the Board finds his statements to not be credible.  The Board finds the Veteran's indications on his Reports of Medical History to be of greater probative weight than his present assertions, as the Veteran created the Reports of Medical History contemporaneously with his actual service.  

The two separate opinions given in November 2010 and December 2010 by Dr. S. support the Veteran's claim.  However, the Board notes that in the November statement, Dr. S. attributed the Veteran's symptoms to an injury that occurred in 1988, and in the December statement he related that the in-service injury occurred in 1989.  This inconsistency is one factor which lessens the probative value of Dr. S.'s opinion.  Dr. S.'s given opinions are not supported by a detailed rationale or discussion of the nature of arthritis.  Dr. S. made no mention of what the post-service treatment records did or did not show.  As such, the Board finds the opinions from Dr. S. to be of less probative value and are outweighed by the other evidence of record.  

In April 2011, the VA examiner opined that it was less likely as not that the Veteran's current lumbar spine disabilities were the result of or related to the Veteran's military service.  The Board finds the April 2011 VA examiner's opinion to be the most probative evidence of record.  The opinion of the VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and the low back disability.  In particular, the examiner discussed the Veteran's other risk factors for developing degenerative joint disease of the back.

Accordingly, the April 2011 VA examiner's opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and a back disability is demonstrated by the competent evidence of record.  As the preponderance of the evidence is against the claim of entitlement to service connection for a back disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for a back disability is denied.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


